Citation Nr: 1116239	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-24 235A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation higher than 20 percent for diabetes mellitus, type II, with coronary artery disease (CAD) and impotence.

2. Entitlement to an initial evaluation higher than 10 percent for peripheral neuropathy of the right lower extremity.

3. Entitlement to an initial evaluation higher than 10 percent for peripheral neuropathy of the left lower extremity.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.         

The procedural history of this case is somewhat complex and bears explanation.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. By an August 2005 decision, the RO granted service connection for diabetes mellitus, type II, with a 20 percent evaluation, effective May 17, 2004. Thereafter, a November 2005 rating decision continued     the assignment of a 20 percent evaluation, but provided a new characterization of service-connected disability as diabetes mellitus along with CAD and impotence,  as noncompensable diabetic complications. The Veteran then filed an August 2006 Notice of Disagreement (NOD), which the RO deemed as an appeal regarding the assigned initial 20 percent evaluation for diabetes mellitus and attendant complications. Indeed, this is how the issue was framed when the case first reached the Board.

Upon the Board's review of this case in March 2009, however, it was found that  the issue the Veteran actually wanted to appeal was that of the assigned disability rating for diabetes mellitus and all reasonably inferred complications,                           to specifically include peripheral neuropathy of the upper and lower extremities.        At no point had the Veteran or his representative argued that diabetes, impotence, or CAD were improperly evaluated. He had instead limited his claim to requesting a compensable disability rating for peripheral neuropathy. Consequently, the Board ascertained two distinct claims presented on appeal -- one, for a separate compensable rating for peripheral neuropathy, for which the Board directed that            the Veteran undergo a VA neurological examination, and requested RO adjudication in the first instance. The second claim, for increased rating for diabetes mellitus, type II with CAD and impotence, it was not even clear the Veteran sought to appeal from. Thus, on this claim, the Board directed that the RO clarify with          the Veteran whether he still wanted to pursue this issue.    

On remand, given consideration of new evidence, a July 2009 RO rating decision granted service connection for peripheral neuropathy of the right and left lower extremities, with 10 percent evaluations assigned for each condition, effective       June 17, 2008. The propriety of still higher schedular ratings for these conditions technically remained a viable claim on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).
  
The Board reconsidered this case in September 2009. The award of separate compensable ratings for peripheral neuropathy of the right and left lower extremities was noted. What was lacking though, was any attempt by the RO to clarify whether the Veteran still was appealing the assigned rating for diabetes mellitus, type II with CAD and impotence, so the case was remanded for that purpose.

Unfortunately, the RO sent correspondence to the Veteran requesting whether he wanted to pursue this component of his appeal, and no response was received.       The case was then returned to the Board. 

Where the matter sits at present, is that the Board has itself sent February 2011 correspondence to the Veteran requesting whether he is pursuing: (1) a higher rating than 20 percent for type II diabetes mellitus, with complications of CAD and impotence; and/or (2) any higher rating than the separate 10 percent ratings assigned for peripheral neuropathy of the right and left lower extremities.   The Veteran was informed that he had 30 days to respond, after which time his appeal would be withdrawn. He has not since responded to this correspondence.


FINDINGS OF FACT

1. Following the unsuccessful attempt on the part of the RO to clarify whether          the Veteran still sought to pursue on appeal the underlying issue of an increased rating for diabetes mellitus, type II with CAD and impotence, the Board sent him February 2011 correspondence requesting the same. The Board also requested whether he was appealing the inferred issue of still higher schedular ratings for peripheral neuropathy of the right and left lower extremities. The Board's letter                  
notified the Veteran that failure to respond to this request for clarification would result in a withdrawal of the appeal. 

2. The Veteran has not since responded to the Board's correspondence.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

The present case affords notably different circumstances from the situation in which a Veteran by affirmative and express language withdraws his appeal, in that the withdrawal in this case becomes operative due to the inaction of the Veteran, following numerous measures undertaken to clarify his intentions to pursue the matters at issue. Nonetheless, it is still abundantly clear that he does not wish to pursue the instant matter. 

Originally, by direction of the Board's prior remands, it was the province of the RO to clarify whether he still wanted to pursue to limited issue of entitlement to an increased rating for diabetes mellitus, type II with CAD and impotence.                   The Veteran did not respond to RO efforts in this regard.
More recently, the Board has taken the initiative, sending him February 2011 correspondence at his address of record notifying him that he must clarify whether he still wishes to pursue any matter on appeal in connection with the disability rating assigned for diabetes mellitus (including the propriety of the separate compensable ratings assigned for peripheral neuropathy of the right and left lower extremities). The Board's letter further expressly notified the Veteran that failure to respond to this request for clarification would result in a withdrawal of the appeal. The Veteran has not since responded. Therefore, by operation of his inaction, withdrawal of the appeal is in order.

Given the withdrawal of the appeal in this instance, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


